Citation Nr: 1402279	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to April 1946.  He died in June 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On August 25, 2010, the appellant testified at a Board hearing at the RO.  A transcript of the hearing is of record.  

The instant matter was previously before the Board in December 2011, at which time it was remanded for further development.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) issued an August 2013 supplemental statement of the case (SSOC) wherein it denied service connection for the cause of the Veteran's death.  The case was returned to the Board in December 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran served on active duty from December 1944 to April 1946.  He died in June 2004.  The appellant is his surviving spouse.

2.  The causes of the Veteran's death in June 2004 were listed on his certificate of death as acute renal failure; probably acute tubular necrosis; and chronic ischemic heart disease.  Chronic obstructive pulmonary disorder (COPD) and hypertension were listed as other significant conditions that contributed to death but did not result in the underlying cause.

3.  At the time of the Veteran's death, the Veteran was not in receipt of service-connected disability compensation.  

4.  The causes of the Veteran's death were not manifested during active service or for many years thereafter, nor were they otherwise causally related to active service, to include any exposure to radiation and/or asbestos; hypertension was also not manifest to a compensable degree within one year of discharge from service.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the instant case, the Board finds that the appellant was fully apprised of the evidence required to substantiate her claim of service connection for the cause of the Veteran's death through a letter dated in May 2013.  Specifically, that letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  It also advised the appellant with respect to the three required notice elements as mandated by Hupp.  

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the above-mentioned notice letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Hupp, and afforded the appellant a meaningful opportunity to participate in the development of her claim.  As to any error with respect to the timing of notice in this case, any such error was effectively cured by the readjudication of the appellant's claim in April 2013 after notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied to the extent relevant to the matter decided herein.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the Veteran's service treatment records (STRs); verification of any radiation and asbestos exposure in service; the Veteran's death certificate; VA medical records; a VA medical opinion; lay statements, to include the appellant's hearing testimony; and information regarding the Veteran's potential radiation exposure.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  In accordance with the Board's December 2011 remand, the AOJ obtained a medical opinion to address the likelihood that a disability that either caused or contributed substantially or materially to the Veteran's death was attributable to his probable in-service exposure to asbestos.  The Board finds that the opinion reports contain sufficient evidence by which to evaluate the appellant's claim of service connection for the cause of the Veteran's death, based on asbestos exposure, and that the Board has properly assisted the appellant in this regard.  The Board notes that an opinion has not been obtained regarding whether the Veteran's death may have been related to any radiation exposure; however, as will be discussed in further detail below, because radiation exposure has not been verified, nor did the Veteran die from a radiogenic disease, the Board finds that all necessary assistance has been undertaken.  See 38 C.F.R. § 3.311 (2013).  Further, although the VA clinician did not specifically address the theory of direct service connection, the Board finds that such an opinion is not warranted in this case as such assistance would not possibly aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (providing that, under the provisions of 38 U.S.C.A. § 5103A(a)(2), VA must obtain a medical opinion unless "no reasonable possibility exists that such assistance would aid in substantiating the claim").  This is so because none of the direct or contributing causes of the Veteran's death were present in service or for many years after service, or are in any way suggested to be related to the Veteran's period of service.  There is simply no evidence, to include the appellant's own theory of the case, to suggest that a medical opinion in this regard would aid in substantiating the claim.

II.  Analysis

Pursuant to 38 U.S.C.A § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran died in June 2004.  His causes of death were listed as acute renal failure, probable acute tubular necrosis, and chronic ischemic heart disease; COPD and hypertension were also listed as other significant conditions that contributed to death but did not result in the underlying cause.  Upon a review of the evidence of record and as discussed below, the Board finds that the preponderance of the evidence does not support a nexus between the Veteran's acute renal failure, probable acute tubular necrosis, chronic ischemic heart disease, COPD, or hypertension and his military service, to include any alleged radiation or asbestos exposure.  

By way of background, the evidence of record fails to suggest that the Veteran had any signs or symptoms related to renal disease, heart disease, a respiratory disorder, or hypertension in service.  Indeed, no defects were noted on examination at separation from service in April 1946.  Post-service treatment records show that the Veteran was hospitalized in June 1948 for a period 58 days with a diagnosis of pulmonary coccidioidomycosis and again in December 1948 for a period of 21 days for pulmonary coccidioidomycosis, arrested.  On examination in July 1971, the Veteran's respiratory, cardiovascular, and genitourinary systems were all noted to be "normal."  

Thereafter, the earliest clinical evidence in the claims file demonstrating hypertension is an August 2001 treatment entry noting hypertension, not otherwise specified.  At that time, the Veteran's heart was normal, but he complained of increasing exertional shortness of breath.  The Veteran was assessed as having COPD and was advised to quit smoking.  A treatment record dated in August 2002 fails to disclose any evidence of renal disease, congestive heart failure, or coronary artery disease.  In October 2002, the Veteran presented with complaints of chest pain, which was determined to be musculoskeletal in nature.  In December 2002, it was noted that the Veteran was still smoking, but had cut back from one pack a day to three cigarettes a day.  In January 2003, it was noted that the Veteran had congestive heart failure, with a mild exacerbation secondary to fluid overload.  The Veteran's VA medical records show continued treatment related to his hypertension, congestive heart failure, and COPD until a few months prior to his death in June 2004.  Notably, the records are silent for any evidence of kidney disease.  In March 2004, however, the Veteran underwent a procedure to repair a ruptured abdominal aortic valve, a known complication of which was listed as renal failure.  

In support of her claim of service connection for the cause of the Veteran's death, the appellant has asserted her belief that while in service, the Veteran was exposed to radiation and asbestos, which exposure in turn contributed to his death.  The Board notes that for claims based on alleged exposure to ionizing radiation, service connection can be established in any of three different ways.  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2013).  Second, service connection can be established under 38 C.F.R. § 3.311, if the disability at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

At the outset, the Board notes that none of the conditions causing or contributing to the Veteran's death are amongst the list of diseases potentially entitled to presumptive service connection under 38 C.F.R. §§ 3.309(d)(2); nor is the Veteran considered to have been a "radiation-exposed Veteran" under the applicable regulations.  In this regard, the Board notes that in support of claims filed during his lifetime, the Veteran reported being "near" Nagasaki.  The Veteran's service personnel records confirm that he was aboard the USS LST-218 from August 1945 until November 1945.  In researching the location of the Veteran's ship during service, the Defense Threat Reduction Agency (DTRA), in August 2003, noted that the ship had anchored and beached at Sasebo, Japan, from September 22 to 25, 1945, and had anchored and beached at Wakayama, Japan, from October 21 to 25, 1945.  The DTRA noted that deck logs of USS LST 218 indicated that the Veteran departed the ship on November 2, 1945, in the Philippines.  The DTRA stated that Sasebo was approximately 180 miles from Hiroshima and approximately 30 miles from Nagasaki and that Wakayama was approximately 175 miles from Hiroshima and 325 miles from Nagasaki.  Therefore, inasmuch as the Veteran was not within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, while serving on active duty, he does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3).

Further, none of the conditions causing or contributing to the Veteran's death are considered to be radiogenic diseases under 38 C.F.R. § 3.311, nor has the appellant submitted or does the record contain "competent scientific or medical evidence that the claimed condition is a radiogenic disease."  38 C.F.R. § 3.311(b)(4).  Accordingly, the development procedures set forth in 38 C.F.R. § 3.311 are not for application in the instant case.

The Board also finds no basis upon which to conclude that the conditions causing or contributing to the Veteran's death qualify for service connection as related to radiation exposure.  Notably, it has not been confirmed that the Veteran was in fact exposed to any amount of radiation in service.  Indeed, during his lifetime, the Veteran alleged exposure only as outlined above.  Although the AOJ did not rule out all possibilities of radiation exposure, aside from the lay assertions by the appellant and the Veteran, there is no confirmation that the Veteran was in fact exposed to radiation.  Further, no medical professional has indicated that the Veteran's renal disease, chronic ischemic heart disease, COPD, or hypertension is in any way due to any potential radiation exposure, nor has the appellant submitted any competent scientific evidence to support her theory in this regard.  In sum, there is simply no evidence to support a conclusion that the Veteran was exposed to radiation in service and that that exposure caused the Veteran's renal disease, chronic ischemic heart disease, COPD, or hypertension.

Regarding the appellant's assertion that the Veteran's death was in some way related to asbestos exposure in service, the Board concludes that the evidence also fails to support a finding in this regard.  As to asbestos-related diseases, the Board notes that there are no laws or regulations specifically dealing with asbestos and service connection.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993) (acknowledging that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations).  The VA Adjudication Procedure Manual, M21-1 (M21-1), however, and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel, provide guidance in adjudicating these claims.

In 1988, VA issued the Department of Veterans Benefits (DVB) Circular 21-88-8, which provided guidelines for considering asbestos compensation claims.  See DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates in 2005 and 2006.  See VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006).  In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  They further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, Part IV.ii.2.C.9.

Accordingly, with asbestos-related claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  See M21-1MR, Part IV.ii.2.C.9.h.  The VA General Counsel has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-2000 (April 13, 2000).

As indicated above, there is no evidence that the Veteran was treated for a respiratory condition in service.  Additionally the service treatment and personnel records do not explicitly document any exposure to asbestos.  Given, however, that the Veteran's MOS was a fireman, the RO conceded that there was a high probability of asbestos exposure.  Treatment records show that two years after service, the Veteran was hospitalized for pulmonary coccidioidomycosis.  On examination in 1971, however, the Veteran's respiratory system was evaluated as normal.  The record is then silent for evidence of a respiratory disorder until August 2001 when the Veteran presented with complaints of shortness of breath.  He was assessed as COPD at that time and was advised to quit smoking.  

In the instant case, the Board finds that regardless of any asbestos exposure in service, service connection for the cause the Veteran's death must be denied because the competent and credible evidence of record fails to establish a link between the Veteran's renal disease, chronic ischemic heart disease, COPD, and/or hypertension and any exposure to asbestos in service.

In this regard, the Board notes that a medical opinion was obtained in connection with the appellant's claim for the specific purpose of determining whether, assuming in-service asbestos exposure, it was at least as likely as not that such exposure developed into a disability that either caused or contributed substantially or materially to the Veteran's death.  Based upon review of the claims folder, the VA clinician opined that it was less likely than not the Veteran's death was related to asbestos exposure in service.  The clinician noted the causes of death listed on the Veteran's death certificate and then explained that the only noted lung condition (COPD) was not a sequellae of asbestos exposure, stating the asbestosis, mesothelioma, and lung cancer are examples of sequellae of asbestos exposure.  The clinician then stated that COPD is commonly caused by smoking, of which the Veteran had a noted history.  

In view of the VA clinician's opinion and other evidence of record (or lack thereof), the Board finds that service connection for the cause of the Veteran's death must be denied.  Notably, there is no evidence to support a finding that COPD is related to any in-service asbestos exposure.  The VA clinician explained that COPD is not consistent with asbestos exposure and also indicated that the Veteran's history of tobacco use was the likely etiology of his COPD.  In this regard, the Board notes that according to a March 2003 VA treatment noted, the Veteran was not a smoker in service but had begun smoking 18 years prior.  In any event, even if the Veteran had been a smoker in service, because the appellant's claim was filed after June 9, 1998, there would no basis in law for granting service connection for any disability due to his tobacco use during his service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.330 (2013).  Further, the Veteran's other noted direct or contributing causes of death are not noted asbestos-related diseases/abnormalities.  While the M21-1MR list is a non-exclusive list, the other causes of death are also not the types of diseases/abnormalities indicated to asbestos related.

Further, although the appellant believes that the Veteran's death may be to be related to his asbestos exposure, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the VA clinician provided a medical explanation for why the appellant's theory of the case should be rejected.  The Board is persuaded by the examiner's explanation because of her expertise and because the record is consistent with the explanation.  

The competent and credible evidence of record also does not otherwise associate the Veteran's COPD, renal disease, chronic ischemic heart disease, and/or hypertension to his active duty.  Significantly, no medical professional has provided a positive opinion as to such.  In fact, the VA clinician concluded that the Veteran's COPD was likely caused by his smoking history.  Furthermore, the evidence fails to suggest that renal disease, chronic ischemic heart disease, and/or hypertension was manifest in service or within an applicable presumptive period or is otherwise attributable to the Veteran's active military service.  As noted above, this STRs are silent for any renal or heart related problems.  Post-service treatment records are also silent for hypertension and heart disease until August 2001 and January 2003, respectively, and there is no indication in the record before the Board of any active renal disease during the Veteran's lifetime.  

Upon consideration of the above, the Board finds no basis upon which to establish service connection for the cause of the Veteran's death, to include as a result of any in-service exposure to asbestos or radiation, as a crucial element of service connection has not been shown.  See Davidson (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the greater weight of the evidence is against the appellant's claim, that doctrine is not helpful to her.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


